Holden, J.
1. An application for a continuance was made because of the absence of a non-resident witness, whose whereabouts the applicant had been unable to ascertain in time to obtain his interrogatories. The. movant testified that he had “no information as to how Mr. Walters [the absent witness] would testify,” but there were rumors that certain facts existed, and it was believed that the witness would “tell the truth under oath.” Held, that the court committed no error in refusing a continuance.
2. Under the ruling in Mills v. Hudgins, 97 Ga. 417 (24 S. E. 146), where the money of a married woman was paid to her husband’s creditor to settle a debt due to the creditor by her husband, and in consideration that a criminal prosecution against the latter would be stopped, she was entitled to recover the money so paid, the creditor having knowledge at the time of the payment that the money belonged to the wife.
3. Even though the wife did not demand the repayment of the money with which she discharged her husband’s debt until sometime subsequently to its payment, she could recover interest thereon from the time of its payment.
4. It is immaterial that when the wife demanded repayment she demanded a larger sum than she in fact paid, as she was entitled to recover without making any demand.
*644February 14, 1911.
Complaint. Before Judge Hammond. Burke superior court. December 2, 1909.
P. P. Johnston and W. E. Fleming, for plaintiff in error.
W. E. Barrett, F. L. Brinson, and W. E. Davis, contra.
5. The court correctly refused to instruct the jury as to the legal effect of a gift from a wife to her husband, there being no evidence to justify a charge on that subject.
6. Under the above rulings, the assignments of error in the grounds of the amendment to the motion for a new trial are without merit. The only ground's in the original motion are the general grounds. The evidence was sufficient to authorize the verdict, and the court committed no error in refusing a new trial.

Judgment affirmed.


All the Justices concur.